Citation Nr: 0819919	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from September 1958 to 
September 1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant argues that he has hearing loss with tinnitus 
due to noise exposure in service from working on 8 inch 
artillery and M-42 tanks in his capacity as an ammunition 
truck driver without hearing protection.  The appellant 
served on active duty in the U.S. Marine Corps from September 
1958 to September 1962.  His service medical records are 
negative for any history, treatment, or diagnosis of hearing 
loss or tinnitus.  The appellant's September 1962 separation 
examination included a finding for 15/15 whisper voice 
hearing and no report of hearing defects.

In support of his claim, the appellant submitted a copy of an 
award from the Department of Labor and Industries State of 
Washington dated February 2005.  This reflects that the 
appellant's claim for compensation for occupational hearing 
loss was allowed.  The date of injury was set as November 1, 
2002, for bilateral hearing loss.

In June and September 2007, the RO requested copies of 
hearing tests and other records from the Washington State 
Department of Labor and Industries.  VA has not received any 
response to those requests.  The appellant was notified that 
no response had been received in a September 2007 letter and 
provided the opportunity to obtain those records and/or 
provide any copies of the hearing tests or other evidence or 
information pertaining to his claim in his possession.
A VA examination has not been conducted.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (4) (i).  A medical examination 
or medical opinion may be deemed necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the claimed disability may be associated with 
the established event, injury or disease in service.  See Id.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c) (4) (i), 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms may be associated with 
service, establishes a low threshold.

In this case, the appellant is competent to report his 
symptoms of hearing loss and tinnitus and there is no opinion 
addressing whether the appellant has a current hearing loss 
disability or tinnitus attributable to service, including the 
claimed noise exposure.  While there is some evidence of a 
post service acoustic trauma and hearing injury, the evidence 
of record is incomplete.  As such, the record contains 
insufficient evidence for the Board to decide the claims.  
Under the circumstances, the Board believes that further 
development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be conducted 
to ascertain whether the appellant has a 
current hearing loss disability as defined 
in 38 C.F.R. § 3.385.  Auditory thresholds 
should be recorded for the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz, and 
speech recognition testing should be 
performed using the Maryland CNC Test.  
After reviewing the appellant's history of 
occupational noise exposure, service 
medical records, and any other evidence 
submitted, the examiner should provide an 
opinion as to whether the appellant has a 
hearing loss disability or tinnitus 
attributable to service.  A complete 
rationale for all opinions must be 
provided.

2.  The appellant should be notified that 
he submitted VA Form 21-22a, Appointment of 
Individual As Claimant's Representative, in 
September 2007, but he did not identify any 
representative and that he may appoint a 
representative.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



